Citation Nr: 1440019	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  July 2007 and October 2009 rating decisions by the New York, New York Department of Veterans Affairs Regional Office (RO). 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2011, which addressed the right ankle claim only.  A transcript of that hearing is associated with the claims file.

In June 2012, the Board reopened the claim of service connection for the right ankle disability, and remanded with instructions to readjudicate the right ankle claim on the merits.  This was done in a May 2014 supplemental statement of the case.  The Board finds substantial compliance with the June 2012 remand instructions and appellate review of this claim may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's 2012 remand also instructed the RO to issue a statement of the case in response to a pending notice of disagreement with the rating assigned for PTSD in the 2009 rating decision.  This was done in December 2012, and in May 2013, the Veteran submitted a substantive appeal.  In June 2013, the RO issued a rating decision increasing the rating for the Veteran's PTSD disability from 30 percent to 50 percent disabling.  In the supplemental statement of the case issued at that time, the RO noted that the May 2013 appeal was accepted as timely due to deficiencies in the statement of the case.  The Board finds substantial compliance with the June 2012 remand instructions and appellate review of this claim may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  

The issue of entitlement to an increased rating in excess of 50 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of a medical nexus between the Veteran's current right ankle disability and her time in active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by two letters dated April 2007 and December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Also, upon remand, two additional development letters were sent to the Veteran in April and June 2014.  The June 2014 letter asked her to submit releases allowing VA to request medical records from private providers she had named in a recent statement.  She did not respond, so nothing further can be done in this respect.  
 
As to VA's duty to assist in development of the claim, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA made all reasonable efforts to obtain records of the Veteran's VA and non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Thus, the Veteran's service treatment records (STRs), post-service VA and private treatment records (to the extent she provided releases), and lay statements are contained in the Veteran's claims file.  

Although there was an indication that the Veteran currently receives Social Security disability benefits, the Social Security Administration has officially determined that the Veteran's records have been destroyed and therefore, are not contained in the claims file or reviewed as part of this opinion.  The Veteran did submit copies of some letters in her possession showing her receipt of benefits.

While a VA medical opinion was not provided in relation to the Veteran's claim of entitlement to service connection for a right ankle disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, there is no competent, credible evidence that such an association is possible.  The only evidence that the Veteran's right ankle disability is related to her active service are her own statements of such.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with [Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007]).  However, in this case, the cause of the Veteran's right ankle pain involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of ankle pain that she experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed right ankle disorder and service, because such diagnosis requires specific medical knowledge and training.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2011 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned Veterans Law Judge specifically addressed the criteria for service connection by asking questions as to the in-service events, treatment since service, and current medical status. Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has she identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With disability compensation claims, VA adjudicators assess both medical and lay evidence.  With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  Competence to establish a diagnosis of a condition can exist when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In weighing credibility, the VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran asserts that she sprained her right ankle when falling into formation during active service and, as a result of her weakened right ankle, she sustained a more severe injury of a right ankle fracture from a fall in April 2002.

The Veteran's service treatment records (STRs) were reviewed.  Her service entrance examination showed the Veteran was in good health with no report of ankle problems.  The Veteran's separation examination contained no report of right ankle injury or treatment.  Where asked on the form if she had consulted with or been treated by clinics, physicians, healers or other practitioners in the preceding 5 years, the Veteran did not indicate any treatment for ankle problems.  In May 1967, STRs reflected a radiology report involving an x-ray of the Veteran's left ankle following a fall.  The report indicated no significant abnormalities shown in the x-ray.  There are no other indications that the left ankle was casted, treated, or that the Veteran had limited physical duty as a result of the left ankle injury.  There is no mention whatsoever of a right ankle injury in any STRs.  No evidence of follow-up suggests to the Board that any ankle injury the Veteran may have experienced was acute and transitory in nature.

VA treatment records were reviewed.  The Veteran has utilized the VA medical center (VAMC) for treatment of various conditions since at least 1996.  However, a thorough review revealed no evidence of treatment or even general complaints concerning the right ankle.  There is a single notation in June 2009, where the Veteran experienced some dizziness and fell, hurting her left ankle.  

In April 2002, the Veteran broke her right ankle when she tripped over a mat at a gymnastics center.  She received surgery and physical therapy from private treatment providers over a period of months.  In September 2004, the Veteran consulted with an orthopedic surgeon regarding her right ankle.  At that time, she reported a history of "giving way" episodes and prior arthritis of her ankle pre-dating her ankle fracture in 2002.  She reported being treated with ankle injections with only brief improvement.  The Veteran had subsequent arthrodesis surgery on her right ankle in January 2007.

The Veteran has provided two statements as well as hearing testimony regarding her right ankle injury during service.  In a lay statement dated January 2010, the Veteran asserted that she had a trick knee that caused her to sprain her ankles frequently, including during boot camp and active service in March 1966 and May 1967, which led to her right ankle being fractured in the 2002 fall.  

In another lay statement dated June 2014, the Veteran repeated that she tripped and twisted her ankle while running into formation, and her drill sergeant told her to "shake it off".  It turned black and blue, swelled and she had difficulty putting her boot on the next morning.  She stated she continued to twist her ankles on a few occasions and in May 1967, sprained her left ankle.  After discharge, she continued to twist her ankles from time to time until her injury in 2002.

At her hearing in November 2011, the Veteran testified that she fell and twisted her ankle, and this happened a couple times.  She further stated that at the time she fell, she did not get a limited physical profile but did seek treatment.  The Veteran then testified that she got a cast.  When asked about basic training, she indicated she had no problem with the ankle at that time.  She testified that between the period post-service to the 2002 injury, she twisted it now and again.  The Veteran stated she sought treatment and the doctors would wrap it, and it gave her problems while working but did not have any working restrictions due to her ankles.  She testified that it was a chronic sprain not related to any specific traumatic injury but it would just give out.  When asked by the VLJ if any doctors she saw after service related her ankle problems to her claimed service injury, she indicated that it was never mentioned.  The Veteran also mentioned she fell down the stairs during service and injured her ankle and it was casted.  

The Veteran's daughter offered a lay statement in which she stated that the Veteran reported she sprained or broke her ankle as a result of an assault during service and now has difficulty ambulating (the assault is conceded for the Veteran's PTSD disability).  She also witnessed the Veteran fall on many occasions while growing up, and that the 2002 fall and fracture was a result of the ankle injury during the assault.

While the Veteran is competent to report symptoms of pain, relate events that occurred, and provide opinions on some medical issues, the issue of whether the claimed right ankle disability is related to her active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, neither the Veteran nor her daughter is competent to provide an opinion with respect to that issue.  

The Board finds that the Veteran's statements are inconsistent and not supported by the evidence of record, and therefore, are not credible.  While the Veteran reported that she sought treatment for her right (and possibly left) ankle, and that it was casted, STRs do not reflect such treatment for either ankle.  Further, the Veteran has stated that she experienced problems with her ankles following service, but has not provided any treatment records or other evidence to support such statements, even as to possible injections noted in her statement to a private physician.  While she indicated she had difficulties with her ankles prior to her fracture, she did not relate those difficulties to circumstances during service.  In a review of records beginning in 1996, there is one mention of injury to the left ankle (June 2009), which was followed up by an x-ray at that time.  

Even if the Board concedes that the Veteran incurred a sprained ankle during service, there is no medical evidence or statements that associate the Veteran's ankle injury in service 45 years prior with her current ankle problems or with the fracture in 2002.  As the Veteran's own lay statements are inconsistent, and there is no evidence of record corroborating treatment in service for a right ankle injury or evidence of treatment for a right ankle disability following service until the fracture in 2002, the Board finds that a preponderance of the evidence is against finding that the Veteran's right ankle disability had onset during active service or was otherwise caused by her active service and the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

In May 2013, the Veteran submitted an appeal as to the claim for an increased rating in excess of 50 percent for service-connected PTSD, and requested a Travel Board hearing before a VLJ.  There is no indication from the record that the hearing is pending, held or has been withdrawn by the Veteran.  As such, this matter is remanded so the Veteran may be scheduled for the next available Travel Board hearing held before a VLJ.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ on the claim for an increased rating for PTSD.  The Veteran and her representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


